DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 5/3/2021 has been entered.  Claim 1 is pending in the application.  Claim 2 has been cancelled.

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Claim 1, line 7: please correct “the out casing” to “the outer casing”
-Claim 1, line 8: please correct “force” to “a force”
-Claim 1, lines 12-13: please correct “a epinephrine supply” to “an epinephrine supply”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rioux et al. (US 2018/0117251 A1) in view of Metzger et al. (US 2016/0174694 A1).
Regarding claim 1, Rioux discloses an epinephrine auto-injection device (2100, see Fig. 16-22B, par. [0109], drug vial 2165 of device 2100 is filled with a dose of epinephrine), comprising:
a wristband (see par. [0107]);
an outer casing (outer casing of 2105, see Fig. 16) secured to the wristband (see par. [0107]); and
an injection system (2150/2115, see Fig. 17, par. [0108]-[0109]) housed within the outer casing (outer casing of 2105), the injection system (2150/2115) having: 
a firing button (2115, see Fig. 17, par. [0105], [0115], and [0119]) engaged with a latch (2305, see Figs. 21B-21F, par. [0119]-[0121], element 2115 includes one or more trigger arms 2400 wherein the trigger arms 2400 are engaged with latches 2305 to prevent the needle body 2300 from moving distally), the firing button (2115) is partially disposed outside the outer casing (outer casing of 2105, see Fig. 16); 

a needle (2310, see Fig. 19A) spring loaded within the outer casing (outer casing of 2105) via the spring (2155) (see par. [0119]-[0121], spring 2155 exerts force on latches 2305 to move the needle body 2300 – which includes needle 2310 – distally towards the injection site) and engaged with a plunger (2300) and disposed within the outer casing (outer casing of 2105) (see Fig. 17), the plunger (2300) being in communication with the latch (2305) (see Fig. 21B-21F), the needle (2310) is in fluid communication with a epinephrine supply disposed within the outer casing (outer casing of 2105) (see par. [0109]);
	wherein depressing the firing button (2115) releases the spring (2155, see Figs. 20A-20B, par. [0115]-[0116]), thereby causing the spring (2155) to exert pressure on the latch (2305) (see Figs. 20A-21F, spring 2155 exerts pressure on latches 2305 to move 2300 distally);
	wherein the latch (2305) exerts pressure on the plunger (2300) (note: when 2305 moves distally, 2300 moves distally.  Therefore, 2305 exerts pressure on 2300 to move 2300 distally); and
	wherein the plunger (2300) pushes the needle (2310) out of the outer casing (outer casing of 2105) (see Fig. 20B, par. [0116]) and releases the epinephrine supply through the needle (2310) (see par. [0115]-[0123], note: when the user pushes down on 2115, the trigger arm 2400 moves upwards to release spring 2155, causing the needle 
	However, Rioux fails to disclose that the outer casing has a time display thereon.
	Metzger discloses a wearable device (see Fig. 6) wherein the outer casing (see Fig. 6) has a time display thereon (see Fig. 6, par. [0030]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rioux by adding a time display onto the outer casing, as taught by Metzger, in order to provide a clock with an alarm function to remind the user when needed (see Metzger par. [0030]).

Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive.
Applicant argues that neither the Rioux reference nor the Metzger reference disclose the amended features in claim 1 including: “a firing button engaged with a latch, the firing button is partially disposed outside the out casing; a spring housed within the outer casing and configured to exert force on the latch; and a needle spring loaded within the outer casing via the spring and engaged with a plunger and disposed within the outer casing, the plunger being in communication with the latch, the needle is in fluid communication with a epinephrine supply disposed within the outer casing.”  However, the Applicant does not further explain how the above limitations are not disclosed by the claims.  As explained in the rejection of claim 1 above, Rioux discloses .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783